                  Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 1 of 9
                                                                                                         FILED
              -F ORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS ~ ~ G , PA

                                    IN THE UNITED STATES DISTRICT COURT                                 MAY 2 9 2020
                                  FOR THE MIDDLE DISTRICT OF PENNSYL V~
              \                                                                                  --o;:::-;~t1;
                                                                                                           P:-;=;u=TY:-:-C=-:L-:=E:-::'."-
                                                                                                                                         RK - -
(1)
        T '-' e " ~'\        Sa,\\G"'\-             ~       \~GOiJ         1-t~'tl
      (Name of Plaintiff)            (Inmate Number)
       5"
      (Address)
                  ? \ "'e lv\01....t V"\\G,"' ~oaJ

(2) _ _ _ _ _ _ _ _ _ _ _ __
      (Name of Plaintiff)            (Inmate Number)
                                                                                        (Case Number)
     l-\ c. E \ '\o.t\a"'-,? ~ \ 'l °1- 4 Cl
     (Address)

     (Each named party must be numbered,
      and all names must be printed or typed)

                            vs.                                                      CIVIL COMPLAINT

(1)     S ~oc...,_,~~s.\ e
(2)      s~l(V\       A.°' r--\ ~ (--€..~
(3)      ~L -
          f <G\"'"'.c..     ,'s c \'s..s'(\ °'"
   (Names of Defendants)

     (Each named party must be numbered,
      and all names must be printed or typed)


                          TO BE FILED UNDER: _ _ 42 U.S.C. § 1983 - STATE OFFICIALS
                                                   _ _ 28 U.S.C. § 1331 :- FEDERAL OFFICIALS

I.       PREVIOUS LAWSUITS

         A.         If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
                    number including year, as well as the name of the judicial officer to whom it was assigned:
                                                                  \ P-
             Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 2 of 9
II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
       each ground on which you request action.

       A        ls there a prisoner grievance procedure available at your present institution?   ___@ __No
       B.       Have you ful~ xhausted your available administrative remedies regarding each of your present
                claims?  ~
                           ( Ye& - -No

       C.       If your answer to "B" is Yes:
                                                                                                       '
                1. What steps did you take?     - ~-'_'\_e~._c\__~_x_~_e_V_ O._<\._ C_e_~__a_ "-_ ·a_ \\ .
                    \-ev e\s.
                2. Whatwastheresult?
                                         - -'°\:::>e_,'\,'€.~
                                             ------------------


       D.                                                        N_}'--P\__________
               If your answer to "B" is No, explain why not: _ _ _




III.   DEFENDANTS

       (1) Name of first 1efendant: _                  _ ~ -~
                                        -s_c_·_Y_-\_O_'<'\  - ~-~
                                                                _-_t_\_e_________
         Employed as (_Q'f( {>_ C \;Q'AO.\ ()~~C..--12.fat     "-\ O'CY\        Co--.tv,~'--\\J{\\SOV\
         Mailing address: ~40 D C.cV'I(~ ~ ~ , '4 f\t¼ 91-. \ r:\ l o' 4
     (2) Name of second defendant: S, (\,'o.,.t)V\...Q.. (.:   \o  (:es                      .
         Employed as f, ~., \ ~ \'11 re. c \ rw-        at _ _  --c_ c"-~--------------,=---
         Mailing address: II L~ l.] ' ( ~ ~ ~\-ree           \:lv--.'-'\c.J£ \\0Y\.'c. () ~ \C\ \() t\-
                                                                                       ' . .
     (3) Nameofthirddefendant: 1-; '\'.-'=-(~.,..-,c1'S.     C\.'~S',(\o.. ·
         Employed as     \)~ <-e c \ v{"                at      'l:.. C. ~
                                                             ---,------,------~
         Mailing address: \ \4 ~Ov~ <2. ~fp() \.-- V h ,\ a~.e\ ~ ~\'q OA- \ '1\{)i.\-
                                                                                         1
             (List any additional defendants, their employment, and addresses on extra sheets 1f necessary)
IV. STATEMENT OF CLAIM

    (State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
  dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

       I.        s hDV\. \{\...A..S \e          v...~e   e._,iGe0,..~'-\v~     ~(){C.~ QAd       s \om~e c:.\
                  0'\e. ~a \-~ c. ~\oCl'<"'              -\-\C\\-       C..O..u.~Q... 0 ~ ,' (i' ~~t       c~es:s-
                                                                    .-\ <:,
                                                                    I   . ~




                                                              2
            Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 3 of 9
                \o.\l'"\\\'(~      x,-~~\ --~\"\                \ol)AQ_       \o       c;~euJ         O,. V\ (\   Ca c.se_ Sen\_).......t
               · cv'- , ""-~u.r ~ ~ •

     2.

                -:c c(:: a (\~ ce                      '{J ~ --""?l''b\e.. ~O<                   overs e..e \ "''1 \ \                 -Q \        -    9 \~~.,._ :(l
                 f\o\ \        0   'be. Su\ ~ec\                     ~ "C)      e.'fc.e~S\\.ie ~(}{               c_e_        Qt\c\                Co...we
                 c:;n ()"' \ {Ll.s\ e \ o Ca l'Y\ M \ t                                   ~ \"e       a..c\<t I-"\ •

     3.         L.      ~ ro.,--,.. c 1'.: Ct S. ; t\O                        ,s \\,"'e \J(ttc.~" o \ T C E:- o,,d
               '( e_s \)~v,S-."b\ e .<?o '< S ~ ~ "'                      > ~ '--' ~ \e w \. ~ u.,.; 0v-vi... Gt.J a V"\
                                                                                                                    --    -    -   -       -   -       -·- - -
                                                                                                                                                             --
                -,: (Z(;_      Co"'\rat.\:Of' · ~ · ~'<'0lAC,'~ C\'f\' (\O.                                              , ~-      \,'         q,'o\Q +Cir -- --

                ..\-~ e. o..c~ 0"'"' c...a.. u ;;e ~ \ ~'2. \"'~u(\' e.s 'oe.c a. u.sc o~ \-""' e.-
                 Co"'\ro.c~          ~ ~e 'Oer<;DV"\ w\...... C\J-Or e.e. ~\,_Q. Qu.~ ~("
                 S~o"" ,(u. \e... s.ei o\\4-c. \nQ.c.\.
V.   RELIEF

     (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
     statutes.)

     1.       ~e.a,     ~r~ ·A C\. G...          c \ v,
                                                        1
                                                            \   -t.-< 1•ci, '"'    i   \."'e._    (   or.   '° \ o. \'---\         ~ '\e 6
                                   .J
                     °'-0\0..~ (\s.\-       S~o~ \                   {u_j\f.




     2. .
                                                                                                                                       \ '
                ('
                h\rcl o°'n11,\\
                        ...)
                                                       s        ~<Y\uAQ            ~ \ u(e.5'




     3.
                           '            ---..)                                                                                         \

                 C\O\o.\~ \             L.         r   (Qv'"\ C \'~             C,'S::; nq.



                                                                          3
    Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 4 of 9




I declare under penalty of perjury that the foregoing is true and correct.




        Signed this   -~- 5___        day of _ _t-1\
                                                  _ 0.._"-\
                                                        ~ - - - - - - -' 20   2.o.



                                       (Signature of Piaintiff)




                                                      4
Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 5 of 9



                          CIVIL COMPLAINT

 Date 2'3 nd • 2020

 (1)    On or about December 23 rd, 2018 at about 1200 hours to 1300 hours

 I was standing by the cell door where I was housed during count time at

 the York County Prison ("YCP") who correctional officer ("CO") Shon

 Trusle come and grabbed my left hand and said let me see your armband.

 (2)    After I felt CO Shon Trusle grabbed my arm with force. I stretch

 my arm out and say to CO Shon Trusle "there is my arm if you want to see

my armband but you didn't have to grabbed my arm with such force".

(3)     CO Shon Trusle then told me to go sit on the bench in the hallway

outside of the housing unit. I complied with CO Shon Trusle order. CO

Shon Trusle the stopped counting and followed me to the hallway where

he ordered me to go sit. While CO Shon Trusle following me to the bench

at the hallway CO Shon Trusle keeping pushing me in my back while

saying, "you do not know who you fucking with, you fucking with the

wrong one". This was unusually because no other officer never stop there

count before when telling a detainees to go sit on the bench.

(4)     Due to the inflicted force and pain cause by CO Shon Trusle from

pushing me in my back I tum around and asked CO Shon Trusle "what is

your problem?".

(5)     Before I could make it to the hallway CO Shon Trusle slammed me

to the ground face down with extreme force.


                                   10f4
Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 6 of 9



 (6)    As a result, the front part of my right foot hit on the metal bar and

 cause severe injuries that cause the bone to be sticking out.

 (7)    A bone in my chest pocking out causing me not able to breath when

 it was attempted to push back in.

 (8)    My right leg was bleeding severely and I was immediately taken to

 medical. Medical treated the injuries as severed while cleaning my injury

 the nurse stating that, "that is your bone I can see it". The injuries cause

 the bandage to change very frequently at least once everyday for 30 days.

 The ankle in my left leg swollen cause severe pain that I could not stand

 for more than one month every time I tried to stand on my left leg is like

 the bone break and it move when I stand up, up to this date I can not fully

 function with my left ankle, I can not run because I have been trying to do

 exercise on the tread-mill located at Clinton County Correctional Facility

 "CCCF" where I am housed now.

 (9)    Up to date, the bone in my chest still never completely into its

 original place and I am currently feeling chess pain and not able to breath

 properly since then.

 (10)   This also cause severe injuries to my back and I have been

 prescribed pain killer for my back pain, chess and my left leg. Therefore I

was then housed in behavior unit ("BAU") for 25 days to concealed the

injuries. Therefore I was moved back to general population and CO Shon

Trusle continued to harassing me I make many complaint to ICE about

                                     20f4
Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 7 of 9



 that officer harisson told me he was going to look into the issue and

 putting me and protecting custody ("PC") which he never did taken no

 action and I was after interview by two State Police pertaining to the

 incident because I sent a letter to the District Attorney office ("DA"). See

 exhibit 1.

 Due to my back injury my right leg started going numb, I can not even

 stand for one hour I have to sit on a chair all day I have been trying to do

 exercise to see if I will bet better or be able to get to my normal life

activities, all that is unsuccessful the exercise make it my back pain worse,

sometime if I bent down it hard for me to get back up or when I' m on bed

 I have to get up slowly and sit down for a little bit before I stand up, I have

trying to sweep like cleaning the day area where I am housed after I was

done I have to straight to bed due to the pain it cause in my back, is like I

am not supposed to do any movement that will do effect on my back I

have to stay still, laying down or sit on a chair all day sometime I can hear

the bone in my back making nose like cracking when I bent down and try

to back up or if I turn my top body in the left or right side.

It been seventeen (18) months now since I have been in pain, I feel like a

half man because my body is not the same since I have been assaulted by

Correction Officer (CO) shon Trusle.

(11)   Up to date I am taking medication and need additional medication

and further medical treatment for these severe injuries.

                                     30f4
Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 8 of 9



 (12)   Up to date my right leg get numbed when I stand for a short period

 of time, thus occurred from the pain in my back traveling through to my

 right leg.

 (13)   These injuries cause me not able to hold my urine that led me going

 to bathroom to urinate 12 times in one hour this happen everyday.

 Sometime I urinate on myself without knowing or I am in the bathroom

 urinate when I think I'm done I went to wash my hand I just feel my

 underwear wet and hot liquid going down my pants




                                                               Truly Yours
                                                            Jhensy Saillant

                                                           #/fli>
              ~b
  Date. OS-ith1 .2020




                                                                '2.~
                                                       Date. 05-2g th1 ,2020


                                                            Jhensy Saillant
                                      Clinton County Correctional Facility
                                                             P.O. Box 419
                                                     McElhattan, PA 1774


                                   40f4
                   Case 1:20-cv-00871-CCC-MA Document 1 Filed 05/29/20 Page 9 of 9
      ATE NAll!E
''L'l'""0:-1 COUNTY
                   ~ eV\,~ot~~\;a,i
                              \
                                    t
                                1 l 'VI
                                                                                                                                                              ~



(!{)}~E-ECT!CNAL P!.CILITY    \            O D D 'vI \) I   l                                                                                                 <

P.0 .~ox 4HI
~ICEL!l.\TTAN, PA 17748
                              -~    "'--




                             I                          ~·· \
                      RECEIVED
                         HARRISBURG, PA



                   PER        , ~
                             01 IT"V"
                                      '
                                            r"'
                                                  l   LDV




                                                                          O(~ce ct' tle Cler~
                                                                          U·S. \)~tnctCour~ :.                                              1




                                                                          CC 'b Wo\(\ll~ S-t(EtJ
                                                                          9-o - tGCJy. qi3
                                                                          \~oc'(ti) 'ou<s/? l\                             ('f1 Di
 • ':.-.
                                                                -~--...
                                                                                  II I111 1II I' IIt 11 1•1111I1/'II/I· I· I· J, I,fItf I If I' t Ii/ di/ I
